UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4170

RONALD DANTZLER, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-97-40)

Submitted: July 28, 1998

Decided: September 3, 1998

Before HAMILTON and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Janipher W. Robinson, ROBINSON & GREENE, Richmond, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, James
B. Comey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In the midst of a bench trial on a charge of possession of crack
cocaine with intent to distribute, see 21 U.S.C.A. § 841 (West 1981
& Supp. 1998), Ronald Dantzler, Jr., entered a plea of guilty. He was
sentenced to a term of 120 months imprisonment. Dantzler appeals
his sentence, alleging that the district court clearly erred in denying
him an adjustment for acceptance of responsibility, see USSG
§ 3E1.1,* in denying him a reduction under the safety valve provi-
sions, see USSG §§ 2D1.1(b)(6), 5C1.2, and in enhancing his sen-
tence for possession of a firearm, see USSG§ 2D1.1(b)(1). We
affirm.

On June 27, 1996, a confidential informant made a controlled pur-
chase of crack from Dantzler. Later the same evening, the house
where Dantzler sold the crack to the informant was searched under a
search warrant. Dantzler and seven or eight other people were in the
house. In the right rear bedroom--the room from which Dantzler
retrieved the crack sold to the informant--the police found forty-
seven grams of crack, an Intratec 9 mm pistol, a Norinco assault rifle,
and Dantzler's keys, birth certificate, and Social Security card. Seven
more firearms were scattered about the house. After his arrest, Dant-
zler stated that he was holding the Norinco rifle for someone else and
that the Sig Sauer handguns found in the bathroom and on top of the
refrigerator were his.

Before he was sentenced, Dantzler objected to the probation offi-
cer's recommendation that he not receive an adjustment for accep-
tance of responsibility based on a letter he wrote to the probation
officer following his interview. In the letter, Dantzler asserted that
only eight grams of crack were in the house at the time of the search
_________________________________________________________________
*U. S. Sentencing Guidelines Manual (1997).

                    2
and pointed out that defense witnesses at trial had claimed ownership
of several of the firearms in the house. Dantzler also contested the
recommended two-level enhancement for possession of firearms and,
at the sentencing hearing, requested a reduction under USSG
§ 2D1.1(b)(6), the safety valve provision. To be eligible for the two-
level safety valve reduction, a defendant must meet five criteria, one
of which is that he did not possess a firearm or other dangerous
weapon in connection with the offense. The district court found that
an enhancement for possession of a firearm during the offense was
proper--thus eliminating the possibility of a safety valve reduction--
and that Dantzler had not earned an adjustment for acceptance of
responsibility. We review the district court's findings for clear error.
See United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990)
(weapon enhancement); United States v. Castner , 50 F.3d 1267, 1279
(4th Cir. 1995) (acceptance of responsibility).

The weapon enhancement should be applied if a weapon was pres-
ent during the offense, unless it is clearly improbable that the weapon
was connected to the offense. See USSG § 2D1.1, comment. (n.3).
The informant testified at trial that he saw a rifle in the bedroom when
he first bought crack from Dantzler. A little over a month later, a
large number of firearms were recovered from the house where Dant-
zler made the controlled sale of crack to the informant. The informa-
tion before the district court did not support a finding that it was
clearly improbable that the firearms were connected to Dantzler's
drug dealing. Therefore, the weapon enhancement and the denial of
a safety valve reduction were not clearly erroneous.

In determining whether a defendant has accepted responsibility for
his conduct, a district court may consider whether he has truthfully
admitted, or not falsely denied, any relevant conduct for which he is
accountable. See USSG § 3E1.1, comment. (n.1(a)). After his plea,
Dantzler was candid in his interview with the probation officer, but
he later disputed the amount of crack found during the search,
although he had stipulated to that amount at trial. In these circum-
stances, the district court did not clearly err in finding that Dantzler
had not demonstrated acceptance of responsibility.

The sentence is therefore affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented

                     3
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4